Case 3:20-cv-06783-FLW-TJB Document 6 Filed 06/08/20 Page 1 of 2 PageID: 32



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 DONOVAN MCGEE,
                                                 CIVIL ACTION NO. 3:20-cv-06783
 Individuall y and on behalf of all others
 similarl y situated,

                                    Plaintiff,
                       vs.


 BARNES & NOBLE COLLEGE                               NOTICE OF APPEARANCE
 BOOKSELLERS, LLC; BARNES &
 NOBLE EDUCATION, INC.; CENGAGE
 LEARNING, INC.; FOLLETT HIGHER
 EDUCATION GROUP; MCGRAW HILL
 LLC; and PEARSON EDUCATION, INC.,

                                 Defendants.



TO:   Clerk of the Court and All Parties of Record

            PLEASE TAKE NOTICE that Stephanie D. Edelson, Esq. of the law

firm of Riker Danzig Scherer Hyland & Perretti, LLP, hereby enters an appearance

in this case on behalf of Defendants Cengage Learning, Inc., McGraw Hill LLC

and Pearson Education, Inc.

                                      Respectfull y submitted,
Dated: June 8, 2020                   By: /s/ Stephanie D. Edelson
                                           Stephanie D. Edelson

                                      RIKER, DANZIG, SCHERER, HYLAND
                                       & PERRETTI LLP
                                      Headquarters Plaza
                                      One Speedwell Plaza
                                      Morristown, New Jersey 07962-1981
                                      Tel: 973-451-8426
                                      Fax: 973-538-1984
                                      Attorneys for Defendants,


                                        1
Case 3:20-cv-06783-FLW-TJB Document 6 Filed 06/08/20 Page 2 of 2 PageID: 33



                                  Cengage Learning, Inc., McGraw Hill LLC
                                  and Pearson Education, Inc.




                                     2
